Citation Nr: 0821056	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to TDIU.  The veteran testified before the Board 
in September 2006.  The Board remanded this claim for 
additional development in February 2007.  


FINDING OF FACT

The veteran's post-traumatic osteoarthritis of the right 
ankle, degenerative disc disease of the lumbosacral spine, 
and radiculopathy to the left lower extremity from the lumbar 
spine, have a combined disability rating of 50 percent.  His 
service-connected disabilities are not shown to be of such 
severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria provide for a total rating when there 
is a single disability or a combination of disabilities that 
result in a 100 percent schedular evaluation.  38 C.F.R. § 
3.340(a)(2) (2007).  The subjective criteria provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).  

Here, the veteran is service-connected for post-traumatic 
osteoarthritis of the right ankle, evaluated as 20 percent 
disabling; degenerative disc disease of the lumbosacral 
spine, evaluated as 20 percent disabling; and radiculopathy 
to the left lower extremity from the lumbar spine, evaluated 
as 10 percent disabling.  The combined disability rating is 
50 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings 
Table (2007).  He therefore does not meet the minimum 
schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2007).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration of all cases of veterans who are unemployable 
by reason of service-connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extra-schedular consideration.  

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  The 
veteran contends that he worked at a family bread business as 
a truck driver from 1998 until 2004 when his right ankle 
disability and back disability prevented him from continuing 
to work there.  He reports having two years of high school 
education.

The Board notes that in a June 2002 VA medical report, a VA 
physician stated that it was clear that the veteran's right 
ankle disability had totally disabled him from his job and 
caused his lumbar radiculopathy.  He opined that the veteran 
was totally disabled with no prospect for returning to his 
bread route at work.

An April 2005 private medical report stated that the veteran 
had a painful ankle and painful low back with radiculopathy 
and concluded that he was totally disabled from his usual 
occupation.

On VA examination in May 2007, the examiner found that the 
veteran had significant lumbosacral spine disease and limited 
mobility of the right ankle.  The examiner explained that the 
combined disabilities resulted in significant functional 
impairment that would preclude heavy lifting, repetitive 
stooping, bending, pushing, and pulling.  The examiner opined 
that it was as likely as not that given the types of 
employment the veteran had historically performed, the 
veteran's present medical condition would preclude such 
similar activities in the future.  At a September 2007 VA 
medical examination, the examiner provided an opinion 
regarding the veteran's employability without regard to the 
previous types of employment held by the veteran.  The 
examiner opined that the veteran would be capable of 
employment in a position that was basically sedentary and 
allowed for some freedom of movement but required minimal 
lifting, bending, and stooping.  The examiner noted that this 
might include some clerical work, bench work, telephone 
customer service, or solicitation and teaching.

The veteran asserts that he is no longer able to work due to 
his right ankle and back disabilities, but there is no 
indication that his service-connected disabilities preclude 
him from all gainful employment.  Rather, the evidence in 
this case specifically indicates that the veteran's right 
ankle and back disabilities prevented him from working at his 
former truck driving job, but they did not prevent him from 
being employed in a position that is sedentary and involved 
minimal lifting, bending, and stooping.  The Board therefore 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  There is 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation.  His service-connected conditions 
may affect his abilities to some degree, but there is no 
evidence that he is unable to perform sedentary work, or some 
other type of substantially gainful employment specifically 
as a result of these conditions.  The Board finds that the 
medical evidence does not show that the veteran's service-
connected disabilities preclude his obtaining or maintaining 
sedentary or light duty employment.  While the veteran is 
shown by the evidence to be disabled from his former truck 
driving job, the evidence does not show that all gainful 
employment is precluded by his service-connected 
disabilities.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  Therefore, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004; a rating 
decision in November 2004; and a statement of the case in 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


